Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 4-15 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed March 9, 2022. 

Response to Arguments
Applicant’s arguments, see pg. 8, filed June 9, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Liu in view of Cooley and Shi) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Liu in view of Cooley and O’Donnell. The rejection using Liu in view of Cooley is maintained, as shown below, reciting the newly amended features of the transmit beamformer, multiline beamformer, and synthetic transmit focusing circuitry. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the limitation “synthetic transmit focusing circuitry adapted to produce a second plurality of multilines with synthetic transmit focus processing” is indefinite. It is unclear how the synthetic transmit focusing circuitry produces multilines. For the purpose of advancing prosecution, the examiner assumes the synthetic transmit focusing circuitry processes the multilines produced from a multiline beamformer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20060106309 A1, published May 18, 2006) in view of Cooley et al. (US 6432056 B1, published August 13, 2002) and O’Donnell (US 5172343 A, published December 15, 1992), hereinafter referred to as Liu, Cooley, and O’Donnell, respectively.
Regarding claim 1, Liu teaches an ultrasound imaging system (Fig. 1, system 10) which maps speed of sound variation in an image field comprising: 
a transducer array probe (Fig. 1, transducer 14 is equated to transducer array probe; see para. 0017 — “The transducer 14 is a multi-element transducer array, such as a one-dimensional, 1.25, 1.5, 1.75 or two dimensional ultrasound imaging array.”); 
a transmit beamformer coupled to the transducer array probe (Fig. 1, transmit 12 is equated to transmit beamformer, and coupled to transducer 14 (probe));
a multiline beamformer coupled to the transducer array probe (Fig. 1, receive beamformer 16 is equated to multiline beamformer, and coupled to transducer 14 (probe); 
synthetic transmit focusing circuitry coupled to the multiline beamformer (Fig. 1, synthetic transmit focusing circuitry (transmitter 12) coupled to multiline beamformer (receive beamformer 16)); 
a phase aberration estimator coupled to the synthetic transmit focusing circuitry (Fig. 1, phase aberration estimator (processor 18) coupled to synthetic transmit focusing circuitry (transmitter 12)); see para. 0024 – “The processor 18 may be a controller for the transmitter 12 or the receive beam former 16. The processor 18 is operable to determine aberration corrections as a function of data responsive to transmissions with a tight or narrow focus.”); and 
a display coupled to the phase aberration estimator (Fig. 1, display 22 indirectly coupled to phase aberration estimator (processor 18)). 
Liu does not explicitly teach: 
a transmit beamformer adapted to control the transducer array probe to transmit a plurality of transmit beams that are spatially offset from one another;
a multiline beamformer adapted to produce a first plurality of multilines associated with each transmit beam of the plurality of transmit beams;
synthetic transmit focusing circuitry adapted to produce a second plurality of multilines with synthetic transmit focus processing, 
wherein the second plurality of multilines are associated with different transmit beams of the plurality of transmit beams, 
wherein the second plurality of multilines are aligned at a receive line location such that the second plurality of multilines correspond to a synthetic transmit-focused receive line at the receive line location; 
a phase aberration estimator adapted to:
estimate phase variation at the receive line location using the second plurality of multilines, the phase variation corresponding to a variation in phase of an angular spectrum in a frequency domain, at the receive line location; and 
produce a map of the phase variation; and 
a display adapted to display the map of the phase variation. 
Whereas, Cooley, in the same field of endeavor, teaches: 
a transmit beamformer adapted to control the transducer array probe (Fig. 5; see col. 5, lines 33-38 – “An ultrasonic probe 102 includes a transducer array 104 of transducer elements. Selected groups of the transducer elements are actuated at respectively delayed times by the transmit beam former 106 to transmit beams focused at selected focal regions in the desired directions and from the desired origin(s) along the array.”) to transmit a plurality of  transmit beams that are spatially offset from one another (see col. 4, lines 29-31 – “The next transmit beam is transmitted to the right of the first transmit beam by one receive line spacing as shown by the profile 30' of the second transmit beam in FIG. 2b.”);
a multiline beamformer (Fig. 5, multiline processors 110a-110n) adapted to produce a first plurality of multilines associated with each transmit beam of the plurality of transmit beams (Fig. 2a; see col. 4, lines 17-19 – “…the transmit beam profile 30 includes all or portions of receive lines at six receive line locations, identified at 31-36 in FIG.2a.”);
synthetic transmit focusing circuitry adapted to produce a second plurality of multilines with synthetic transmit focus processing (see col. 6, lines 54-56 – “In the system of FIG.5 the delay lines 118 and summer 120 effect a refocusing of the signals received from the several receive multilines which are co-aligned in a given direction.”), 
wherein the second plurality of multilines are associated with different transmit beams of the plurality of transmit beams (see col 6, lines 57-59 – “The refocusing adjusts for the phase differences resulting from the use of different transmit beam locations for each multiline…”), 
wherein the second plurality of multilines are aligned at a receive line location such that the second plurality of multilines correspond to a synthetic transmit-focused receive line at the receive line location (see col. 6, lines 54-56 – “In the system of FIG.5 the delay lines 118 and summer 120 effect a refocusing of the signals received from the several receive multilines which are co-aligned in a given direction.”); and 
a phase aberration estimator adapted to estimate phase variation at the receive line location using the second plurality of multiline at the receive line location (see col 6, lines 57-59 – “The refocusing adjusts for the phase differences [phase variation] resulting from the use of different transmit beam locations for each multiline…”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Liu, by having a transmit beamformer adapted to control the transducer array probe to transmit a plurality of  transmit beams that are spatially offset from one another; a multiline beamformer adapted to produce a first plurality of multilines associated with each transmit beam of the plurality of transmit beams; synthetic transmit focusing circuitry adapted to produce a second plurality of multilines with synthetic transmit focus processing; and a phase aberration estimator adapted to estimate phase variation at the receive line location using the second plurality of multilines at the receive line location, as disclosed in Cooley. One of ordinary skill in the art would have been motivated to make this modification in order to improve spatial accuracy and produce image lines at a high frame rate of display, as taught in Cooley (see col. 1, lines 48-64).
Liu in view of Cooley does not explicitly teach:  
a phase aberration estimator adapted to the phase variation corresponding to a variation in phase of an angular spectrum in a frequency domain, and to produce a map of the phase variation; and 
a display adapted to display the map of the phase variation. 
Whereas, O’Donnell, in the same field of endeavor (see Abstract – “A PASS [phased array sector scanning] ultrasonic system performs a scan in which phase errors due to aberrations in the sound media are prior to the acquisition of each beam.”), teaches
a phase aberration estimator (Fig. 3, aberration correction processor 122) adapted to the phase variation corresponding to a variation in phase of an angular spectrum in a frequency domain (see col. 14, lines 12-20 – “These 128 complex samples are fast Fourier transformed to produce 128 phase corrections Δϕk. These 128 phase corrections are applied to the 128 channels in the transmitter and receiver which correspond to the respective 128 transducer elements 12 (FIG. 1). Thus, the phase errors are measured in “beam space” and Fourier transformed into "element space" where they can effectively be applied to correct the transmitter and receiver.”), and 
to produce a map of the phase variation (see col. 9, lines 41-43 – “…image data are acquired with the phase corrections in place. The image data are used by detection processor 120 to produce the data for display system 17 of FIG. 1.”); and 
a display adapted to display the map of the phase variation (Fig. 1, display system 17; see col. 9, lines 41-43 – “…image data are acquired with the phase corrections in place. The image data are used by detection processor 120 to produce the data for display system 17 of FIG. 1.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator and the display, as disclosed in Liu in view of Cooley, by having a phase aberration estimator adapted to the phase variation corresponding to a variation in phase of an angular spectrum in a frequency domain, and to produce a map of the phase variation; and a display adapted to display the map of the phase variation, as disclosed in O’Donnell. One of ordinary skill in the art would have been motivated to make this modification in order to continuously display updated data in real-time, as taught in O’Donnell (see col. 10, lines 5-12). 


	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley and O’Donnell, as applied to claim 1 above, and in further view of Brock-Fisher et al. (US 20050148874 A1, published July 7, 2005), hereinafter referred to as Brock-Fisher.
Regarding claim 4, Liu in view of Cooley and O’Donnell teaches all of the elements disclosed in claim 1 above.
Liu in view of Cooley and O’Donnell does not explicitly teach wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the second plurality of multilines in order to derive the angular spectrum in the frequency domain.
Whereas, Brock-Fisher, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to take a two-dimensional Fourier transform of the second plurality of multilines in order to derive the angular spectrum in the frequency domain (see para. 0100 — “When the subsystem of FIG. 18 is used for aberration correction, 12x12 or 144 2D Fourier transforms are calculated for each data set. The Fourier transforms can be done over 20 steering angles, 4 in elevation and 5 in azimuth.” Where Fourier transform processor 64 of subsystem 18 (phase aberration estimator) takes 2D Fourier transforms of each dataset (multiline)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley and O’Donnell, by having the phase aberration estimator adapted to take a two-dimensional Fourier transform of the second plurality of multilines in order to derive the angular spectrum in the frequency domain, as disclosed in Brock-Fisher. One of ordinary skill in the art would have been motivated to make this modification in order to provide aberration correction during three-dimensional imaging, as taught in Brock-Fisher (see para. 0100).
Furthermore, regarding claim 5, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to estimate the phase of the derived angular spectrum (see para. 0096 — “The equalized data sets are back propagated by Fourier transformation of each data set by a Fourier transform processor 64. The purpose of back propagation is to make a comparison of signals in the aperture domain. It is desirable to estimate aberration effects in the aperture domain, as this is the domain in which the corrections can be applied (e.g., gain and/or phase adjustment of each element in the active aperture).”; see para. 0097 — “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66.” estimate the phase (aberration effects for phase adjustment) of the derived angular spectrum (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)). 
Furthermore, regarding claim 6, Brock-Fisher further teaches wherein the phase aberration estimator is further adapted to calculate a cross correlation function of the angular spectrum between different spatial frequencies (Fig. 18; see para. 0097 — “The results of the Fourier transform are compared by a phase comparison or an amplitude comparison of the two results as by a division of the non-harmonic and harmonic results by an aperture ratio calculator 66. The comparison can be done by taking a ratio of the baseband signals, using a phase detector, taking a ratio of amplitude demodulated signals, or a cross-correlation of the two signals. The complex ratio of the back-propagated data sets gives measured aberration correction values for both gain and phase correction.” cross correlation function (complex ratio) of different spatial frequencies (back-propagated data set results of Fourier transforms are known in the art to be in the frequency domain, or angular spectrum)). 
The motivation for claims 5-6 was shown previously in claim 4.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, and Brock-Fisher, as applied to claim 6 above, and in further view of Yen et al. (US 20090141957 A1, published June 4, 2009), hereinafter referred to as Yen.
Regarding claim 7, Liu in view of Cooley, O’Donnell, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
Liu in view of Cooley, O’Donnell, and Brock-Fisher does not explicitly teach wherein the phase aberration estimator is further adapted to smooth image speckle by averaging.  
Whereas, Yen, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to smooth image speckle by averaging (see para. 0089 — “Using a moving average or median filter on the cross-correlation coefficients is one approach. Since this process is a smoothing of the weighting matrix, the speckle pattern is not smeared.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase estimator, as disclosed in Liu in view of Cooley, O’Donnell, and Brock-Fisher, by smoothing image speckle by averaging the correlation function, as disclosed in Yen. One of ordinary skill in the art would have been motivated to make this modification in order to view the effects of correlation window on the imaged cyst, as taught in Yen (see para. 0089).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, and Brock-Fisher, as applied to claim 6 above, and in further view of Wright et al. (US 5921932 A, published July 13, 1999), hereinafter referred to as Wright.
Regarding claim 8, Liu in view of Cooley, O’Donnell, and Brock-Fisher teaches all of the elements disclosed in claim 6 above.
 Liu in view of Cooley, O’Donnell, and Brock-Fisher does not explicitly teach wherein the phase aberration estimator is further adapted to integrate differential phase values to yield absolute phase over a range of spatial frequencies.  
Whereas, Wright, in the same field of endeavor, teaches integrate differential phase values to yield absolute phase over a range of spatial frequencies (see col. 20, lines 47-55 – “This is simply numerical integration of the differential phases across reference scan lines, which in this discussion employs the trapezoidal rule. Trapezoidal integration approximates the integral of a function by accumulating the areas of trapezoids. This is shown in FIG. 9 where the dashed line indicate the trapezoidal approximation to the continuous differential phase correction values indicated by the solid line.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, and Brock-Fisher, by having the phase aberration estimator integrate differential phase values of the function to yield absolute phase over a range of spatial frequencies, as disclosed in Wright. One of ordinary skill in the art would have been motivated to make this modification in order to linearly interpolate among the accumulated phase correction values in scan line and range to produce a correction phase, as taught in Wright (see col. 21, lines 6-9).  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright, as applied to claim 8 above, and in further view of Kanda et al. (US 5348013 A, published September 20, 1994), hereinafter referred to as Kanda.
	Regarding claim 9, Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright teaches all of the elements disclosed in claim 8 above.
	Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright does not explicitly teach wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies.
Whereas, Kanda, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to average the absolute phase along temporal frequencies (Fig. 13-16; see col. 12, lines 29-45 — “The bias Judging circuit 126 judges the phase data based upon the phase difference data Aw and the threshold value “a” so as to determine a proper bias value. As a result of this judgement, the bias applying circuit 125 applies the proper bias value such as +2π to the phase data, whereby the discontinuity point contained in this phase data can be corrected, resulting in the continuous phase data. Then, the continuous phase data are successively obtained from the discontinuity correcting section 121A and thereafter furnished to a first memory 127A of the temporal direction averaging section 121B. A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” So the absolute phase (plurality of continuous phase data, which is phase difference data) is averaged using the temporal direction averaging section 121B (temporal frequencies)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, Brock-Fisher, and Wright, by having the phase aberration estimator average the absolute phase along temporal frequencies, as disclosed in Kanda. One of ordinary skill in the art would have been motivated to make this modification in order to improve image qualities of the acquired ultrasonic images with respect to unequal portions within the biological body based upon fluctuations in arrival times of the echo signals, as taught in Kanda (see col. 1, lines 16-20).
Furthermore, regarding claim 10, Kanda further teaches wherein the phase aberration estimator is further adapted to use the absolute phase to remove the phase of the angular spectrum (Fig. 13-16; see col. 12, lines 41-45 — “A plurality of continuous phase data are averaged in an averaging circuit 128 thereby to obtain the final continuous phase data from which the discontinuities have been eliminated (see FIG. 15).” use the absolute phase (final continuous phase data, phase difference data that was integrated and summed) to remove phase (discontinuities of phase data)).
The motivation for claim 10 was shown previously in claim 9.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, Brock-Fisher, and Yen, as applied to claim 7 above, and in further view of Fukukita et al. (US 4754760 A, published July 5, 1988), hereinafter referred to as Fukukita. 
Regarding claim 11, Liu in view of Cooley, O’Donnell, Brock-Fisher, and Yen teaches all of the elements disclosed in claim 7 above. 
Liu in view of Cooley, O’Donnell, Brock-Fisher, and Yen does not explicitly teach wherein the phase aberration estimator is further adapted to compute differential phase between points at different depths in the image field. 
Whereas, Fukukita, in an analogous field of endeavor, teaches wherein the phase aberration estimator is further adapted to compute differential phase between points at different depths in the image field (Fig. 2, phase shift analysis section 26; see col. 9, lines 25-30 — “...the states of the pulse driver sections are altered and signals are received from different depths within the specimen 40, from which the differential phase shift amount and the differential spectral shift amount are obtained...”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, Brock-Fisher, and Yen, by having the processor wherein the phase aberration estimator is further adapted to compute differential phase between points at different depths in the image field, as disclosed in Fukukita. One of ordinary skill in the art would have been motivated to make this modification in order to obtain the ultrasonic attenuation and from an attenuation factor change table find changes in temperature occurring inside the specimen, as taught in Fukukita (see col. 9, lines 31-33). 
Furthermore, regarding claim 12, Fukukita further teaches wherein the phase aberration estimator is further adapted to compute differential phase between points at the same lateral location but at different depths in the image field (see col. 8, lines 8-13 —“...the difference in the phase shift amount at depth b and depth a, i.e., the differential phase shift amount Δϕ,...Eq.(10) are calculated by the phase shift analysis section 26 and stored in memory 28.” Where the difference in phase shift amount is equated to differential phase between points). 
The motivation for claim 12 was shown previously in claim 11.


 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, and Fukukita, as applied to claim 11 above, and in further view of Baba et al. (US 7828731 B2, published November 9, 2010), hereinafter referred to as Baba. 
Regarding claim 13, Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, and Fukukita teaches all of the elements disclosed in claim 11 above. 
Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, and Fukukita does not explicitly teach wherein the phase aberration estimator is further adapted to fit the differential phase using a least mean square estimator to find a local curvature of the phase. 
Whereas, Baba, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to fit the differential phase using a least mean square estimator to find a local curvature of the phase (see col. 9, lines 63-66 — “That is, the phase differences between each channel are calculated, the inclination of the phase difference distribution of all channels is calculated using a method of least square error or the like...” where the phase difference is equated to differential phase, and local curvature of the phase is equated to the calculated phase difference between each channel). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, and Fukukita, by having the processor fit the differential phase using a least mean square estimator to find the local curvature of the phase, as disclosed in Baba. One of ordinary skill in the art would have been motivated to make this modification in order for the average speed of sound in mediums included in the path to the focal point to be found, as taught in Baba (see col. 10, lines 1-7).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, Fukukita, and Baba, as applied to claim 13 above, and in further view of He et al. (US 20030100833 A1, published May 29, 2003), hereinafter referred to as He. 
Regarding claim 14, Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, Fukukita, and Baba teaches all of the elements disclosed in claim 13 above. 
Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, Fukukita, and Baba does not explicitly teach wherein the phase aberration estimator is further adapted to convert values of the differential phase to color values using a look-up table.  
Whereas, He, in the same field of endeavor, teaches wherein the phase aberration estimator is further adapted to convert values of the differential phase to color values using a look-up table (see para. 0098 — “In a preferred embodiment, a look up table may be used, but is not limited to, in order to convert the phase shift to a color index.” Where phase shift is equated to differential phase, color index is equated to color values).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase aberration estimator, as disclosed in Liu in view of Cooley, O’Donnell, Brock-Fisher, Yen, Fukukita, and Baba, by having the processor convert the differential phase values to color values by means of a look-up table, as disclosed in He. One of ordinary skill in the art would have been motivated to make this modification in order to overlay the color image of a region of interest over the B-mode image, as taught in He (see pg. 9, para. 0098).
Furthermore, regarding claim 15, He further teaches wherein the phase aberration estimator is further adapted to form a color map of the color values for display (see para. 0098 — “In a preferred embodiment, a look up table may be used, but is not limited to, in order to convert the phase shift to a color index. Color averaging is then performed per step 126. Per step 128 the phase shift represented in scan coordinates is transformed or converted to raster coordinates using, for example, but is not limited to, interpolation methods. The resultant color images are superpositioned on the B-mode image in step 130.”). 
The motivation for claim 15 was shown previously in claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hirama (US 20090326377 A1, published December 31, 2009) discloses where the phase compensated and summed receiving signals are focused by performing wave-front phase compensation and summation in order to correct transmitting delays. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793   

 /JOEL LAMPRECHT/ Primary Examiner, Art Unit 3793